DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 1/21/2022 "Reply" elects without traverse and identifies claims 1-20 as being drawn to Species A.  The 12/21/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Pub. No. 2014/0117453) in view of Hung (US Pub. No. 2016/0372476).

Lu appears not to explicitly disclose a second FinFET including a second fin structure extending in the first direction, a second gate structure extending in the second direction, and a second S/D structure including a second epitaxial layer; the second portion is located on a line extending from the second fin structure in the first direction.
However, Hung discloses that an array of FinFET devices can be used to implement an SRAM array that includes bit cells (e.g. associated with gates like 
To implement an SRAM array it would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form an array of the Lu disclosed FinFET in the arrangement disclosed by Hung. In doing so, a second FinFET (e.g. associated with Hung’s 222C) including a second fin (e.g. analogous to Hung’s 218) structure extending in the first direction, a second gate structure (e.g. analogous to Hung’s 222C) extending in the second direction, and a second S/D structure including a second epitaxial layer; the second portion is located on a line extending from the second fin structure in the first direction is formed. In addition, such an SRAM array would benefit from the decreased relative difference in voltage drops across the devices disclosed by Lu (paragraph [0026]).
Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9-15, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a pitch of the pair of first fin structures is smaller than a pitch between the first pair of fin structure and the second pair of fin structures, and the first contact bar overlaps no fin structure and no S/D structure between the pair of first fin structures and the pair of second fin structures, the 
Regarding claims 16-20, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a plurality of contact bars disposed over and a coupled to a source/drain epitaxial layer of one or more of the plurality of fin structures and extending in parallel with the plurality of gate structures, wherein: at least one of the plurality of contact bar has a constant width between two of the plurality of fin structures, and at least one of the plurality of contact bar has a narrow portion having a width narrower than the constant width and a wide portion having a width greater than the narrow portion.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896